DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This paper is in response to papers filed 12/16/2021.
This application was filed on 3/13/2019 and is a 371 of PCT/US2017/051772 filed on 9/15/2017, which claims benefit to US Provisional Application No. 62/395,811 filed on September 16, 2016.
Applicant’s election of Group I, Claims 1-4, 6, 7, 9-13, 16-18, 22 and 23 without traverse, dated 6/2/2021 is acknowledged. Applicant’s election of MT-CO3 as the species of RNA biomarker in the reply filed on 6/2/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 
Claims 1-4, 7, 9-11, 13, 22, 25-28 and new claims 29-31 are pending. Claims 2, 7, 25-28 and 30 are withdrawn as being drawn to nonelected subject matter. Claims 1, 3, 4, 9-11, 13, 22, 29 and 31 are examined.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons that follow. Accordingly, this action is FINAL.
Any rejection not reiterated or specifically addressed below is withdrawn.
The previous rejection under 35 USC 112(a) for lack of enablement have been overcome by amendment.
The previous rejections under 35 USC 112(b) for indefiniteness have been overcome by amendment.
The previous rejection under 35 USC 102 has been overcome by amendment.

Request for Rejoinder	
Applicant has requested rejoinder of claims 2 and 7. The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder (MPEP §821.04). Here, the elected claims are not yet in condition for allowance. Once allowable subject matter has been identified, rejoinder of non-elected claims that depend from or otherwise require all the limitations of an allowable claim will be considered. 

Claim Objections
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 
Improper Markush Grouping
Claims 1, 3, 4, 9-11, 13, 22 and 31 are rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 19-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.

In the instant case, the grouping of RNAs that encode MT-CO3 and MT-ND3 is improper. Members of a Markush group share “a single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class: 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

MPEP 2117(II) further states the following: 
Where a Markush grouping describes alternative chemical compounds, whether by wards or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 


RNAs that encode MT-CO3 and MT-ND3 do not belong to the same recognized class. The members of the Markush group are RNA biomarkers recited in the alternative. These RNA biomarkers do not have a “single structural singularity” because they do not share any substantial common structure (they are each structurally distinct), and also they do not belong to the same recognized physical or chemical class, or an art-recognized class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited RNA biomarkers would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that RNAs encoding MT-CO3 and MT-ND3 may behave in the same way in the context of the claimed invention.
The recited alternative species do not share a substantial common structure just because they are all made up of the same four nucleotides. The shared four nucleotides are not considered to be a substantial common structural feature to the group of genes being claimed because they are shared by ALL nucleic acids. Further, nucleic acid sequences that comprise the same four nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common use of being associated with contact activation system diseases.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

Response to Remarks
	The response traverses this rejection. The response asserts that RNAs encoding MT-CO3 or MT-ND3 share the common structural feature that each are RNA molecules that encode mitochondrial proteins and have the common use of being elevated in samples from HAE patients The  arguments have been thoroughly reviewed but are deemed unpersuasive. RNAs that encode MT-CO3 and MT-ND3 do not share a single structural similarity as each are structurally distinct. As discussed above, there is no expectation from knowledge in the art that the RNA biomarkers belong to the same recognized physical or chemical class or to the same art-recognized class. It is only in the context of this specification that it was disclosed that RNAs encoding MT-CO3 and MT-ND3 may behave in the same way in the context of the claimed invention. 
	For the reasons discussed above and those already of record this rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 13 and 31 are directed to “the subject identified as having HAE” however, “the subject” lacks proper antecedent basis. Claim 11 is directed to a conditional limitation of identifying the subject as having HAE “if” the level of the RNA biomarkers…. Since this step is conditional, it is unclear whether a subject has been identified or not. Step (iv) then provides administering to the subject identified, however it is unclear that a subject was identified in step (iii). The claims are unclear whether step (iii) is conditional and a subject may not be identified or whether the claim requires a subject is identified. Clarification is required.  
Claim 22 contains the limitation “the subject identified as being at risk for HAE attack”. This limitation lacks antecedent basis. Step (iii) does not clearly require a subject is identified as being at risk of HAE attack. Step (iii) instead requires assessing the risk of HAE attack. Neither claim 22, nor claim 1 on which claim 22 depends, requires an identifying step such that “the subject identified” has proper antecedent basis. As such, there is no “subject identified” and it is unclear who is identified as being at risk of HAE attack. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11, 13, 22 and 31 are rejected under 35 U.S.C. 101 because the invention is drawn towards methods that recite abstract ideas and laws of nature without significantly more.
Question 1
	The claimed invention is directed to a process that involves abstract ideas, laws of nature and natural phenomena.
Question 2A – Prong 1
	The claims are directed to abstract ideas, laws of nature and natural phenomena.
	Claims 11, 13, 22 and 31 involve the patent-ineligible concepts of abstract processes and natural correlations.
	Claim 11 is directed to providing a biological sample from a subject having, suspected of having, or at risk for HAE, measuring the level of MT-CO3, identifying a subject as having HAE if the level of MT-CO3 deviates from a control and administering an effective amount of a therapeutic agent for treating HAE. The step of identifying is an abstract idea. The correlation between MT-CO3 RNA level and HAE is a natural correlation.
Claim 22 is directed to providing a biological sample from a subject having, suspected of having, or at risk for HAE, measuring the level of MT-CO3, assessing the risk of HAE attack based on the level of MT-CO3 and administering an effective amount 
With respect to abstract ideas, the steps of identifying (claims 11, 13 and 31) and assessing (claims 22) are abstract ideas that can be performed in the human mind. The steps do not require an active step but are merely mental processes and can be performed in the human mind such as by observation, evaluation, judgment or opinion. Methods which can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the identifying and assessing steps constitute abstract ideas.
With respect to natural correlations, a natural correlation is an unpatentable phenomenon. The natural correlation of level of MT-CO3 and a) identifying a subject as having HAE (claims 11, 13 and 31) and b) assessing the risk of HAE attack (claim 22), are correlations that preexist in the human subject, which are unpatentable phenomena. Such correlations are laws of nature/natural phenomena, and are thus, unpatentable.
Question 2A — Prong 2
The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the exceptions into practical application of the exceptions. 
In addition to the judicial exceptions discussed above, claim 11 includes the additional limitations of claim 1 of providing a biological sample and measuring the level of MT-CO3. These steps are performed to gather data for the judicial exception. They are thus extra-solution activity, and do not integrate the judicial exception into a practical application of the exception. Claim 11 further includes the additional limitation of 
Claim 13 includes an additional wherein clause that is directed to specific therapeutic agents. Incorporating the limitations of the specific therapeutic agents identified in claim 13 into the step of administering to a subject having HAE an effective amount of the therapeutic agent for treating HAE would integrate the judicial exception into practical application. However, the treatment limitation of claim 11, on which claim 13 depends, is conditional on if the subject is identified as having HAE. Therefore, the limitations of claim 13 do not integrate the judicial exception into practical application of the exception. Applicant may wish to amend Claim 11 to clarify the treatment with the particular therapeutic agents is not conditional to overcome the 101 rejection.
Claim 22 further includes the additional limitation of administering to the subject identified as being at risk of an HAE attack an effective amount of a therapeutic agent. This administration limitation is conditional on if the subject is identified as having HAE. Conditional administration of a general therapeutic does not integrate the judicial exception into practical application of the exception. The step does not actually provide a treatment, it is merely an intended use of the claimed invention, and does not integrate the judicial exception into practical application (see MPEP §2106.04(d)(2)). 
Claim 31 is insignificant extra-solution activity, as the limitations do not impose meaningful limits on the claims. The steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
Accordingly, the claims are directed to judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.
	The claims do not provide a method which is significantly more than a statement of natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The claims do not add a specific imitation other than what is well-understood, routine and conventional in the field. The instant specification teaches providing a sample obtained from a subject having, suspected of having or being at risk for HAE and measuring the level of a MT-CO3. The step of obtaining a sample is mere data gathering. The art teaches investigating the expression J. Neurooncol. (2016) 126: 271-278), examining the effects of lipopolysaccharide treatment on the expression of COX3 (McGee et al, Diabetologia (2011) 54:[Suppl1]S1-S542), and examining the expression of COX-3 in Alzheimer’s disease (Cui et al, Neurochemical Research (2004) Vol. 29, No. 9, 1731-1737). The limitation of a subject having, suspected of having or being at risk for HAE merely instructs the practitioner on whom the method is to be practiced. Thus, providing a sample and measuring elected COX3/MT-CO3 was well understood routine and conventional at the time of invention.
Further, the step is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. a mere data gathering step necessary to use the correlation. Measuring the level of MT-CO3 merely instructs a scientist to use assays known in the art, for example, PCR, nucleic acid hybridization, or microarray, to measure the level of a RNA biomarker set. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well- understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g. Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole 
For those reasons claims 11, 13, 22 and 31 are rejected under section 101 as being directed to non-statutory subject matter.

Response to Remarks
	The response traverses this rejection. The response asserts that the claims are related to patent eligible subject matter because of the amendments to include treatment steps in claims 11 and 22. The arguments have been thoroughly reviewed but are not persuasive. As discussed above, as currently amended, the treatment steps are conditional and the therapeutic agent of claim 22 is not sufficiently particular to integrate the claim into practical application. Applicant may wish to consider amending the claims to remove the conditional nature of the treatment steps, and to provide a particular treatment in claim 22. 
	For the reasons discussed above and those already of record, this rejection is maintained.




CONCLUSION

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 9, 2022